NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


AMY ROSE PRATT a/k/a AMY ROSE,               )
                                             )
             Appellant,                      )
                                             )
v.                                           )         Case No. 2D16-545
                                             )
BLAKE EDWARD PRATT,                          )
                                             )
             Appellee.                       )
                                             )

Opinion filed December 28, 2016.

Appeal from the Circuit Court for
Hillsborough County; Tracy Sheehan,
Judge.

Peter N. Macaluso of Law Office of Peter
N. Macaluso, Tampa, for Appellant.

Jeffrey Sirmons, Brandon, for Appellee.


MORRIS, Judge.

             Amy Rose Pratt, the former wife, appeals the final judgment of dissolution

of her marriage to Blake Edward Pratt, the former husband. We dismiss the portion of

the former wife's appeal challenging the trial court's ruling on attorneys' fees. See Card

v. Card, 122 So. 3d 436, 437 (Fla. 2d DCA 2013) (dismissing the portion of the former

wife's challenge to the final judgment of dissolution that addressed attorneys' fees
because not only was the order ambiguous as to entitlement but it also failed to set an

amount of fees thereby rendering that portion of the final judgment nonfinal and

nonappealable); Zuberer v. Zuberer, 28 So. 3d 993, 993-94 (Fla. 2d DCA 2010)

(dismissing as premature the challenge to the trial court's ruling on attorneys' fees

where the trial court determined entitlement but reserved on the amount). In all other

respects, the final judgment is affirmed.

              Affirmed in part and dismissed in part.


KHOUZAM and SLEET, JJ., Concur.




                                            -2-